office_of_chief_counsel internal_revenue_service memorandum number release date cc psi postn-139955-12 uilc date date to chief excise_tax program holly l mccann third party communication none date of communication not applicable from chief branch office of associate chief_counsel passthroughs and special industries cc psi frank boland subject federal excise_tax on wagers this responds to your request for non-taxpayer specific legal advice as to whether the excise_tax on wagering imposed by sec_4401 of the internal_revenue_code applies to wagers accepted as described below this document may not be used or cited as precedent facts dom a united_states citizen who resides in the united_states operates a sporting event bookmaking business in a manner similar to a sole_proprietor all of dom’s bettors are residents of the united_states related to this bookmaking business dom contracts with for a company outside the united_states to maintain the betting information that dom’s bettors send to for dom’s arrangement with for has the following features dom does not have an ownership or financial interest in for for cannot commit dom to a wager or reject or modify a wager for does not have an interest in the outcome of the wagers made by dom’s bettors for’s only income from this arrangement is fixed monthly fees paid_by dom for each bettor’s account information maintained by for dom’s bettor does not deposit money with for or a bank designated by for postn-139955-12 dom gives its bettors a toll free telephone number a website address an account number and a password a bettor using this information contacts for and describes the wager it wants to make the bettor can also use the same information to access its wagering history dom using a different toll free number or the same website a username and a password accesses a bettor’s wagers and account balance to monitor accept reject or modify a bettor’s wagers usually on a weekly basis dom personally pays out or collects cash to settle a bettor’s account dom settles only by paying or accepting cash in the united_states all of the bets involved in this case are wagers as that term is used in sec_4401 law sec_4401 imposes a tax on certain wagers under sec_4401 every person engaged in the business of accepting wagers is liable for the tax on each wager accepted by that person sec_4404 limits the wagering tax to wagers accepted in the united_states or placed by a person that is in the united_states a with a person that is a citizen of or resident_of_the_united_states or b in a wagering pool or lottery conducted by a person that is a citizen or resident_of_the_united_states sec_44_4401-2 of the wagering tax regulations identifies a person engaged in the business of accepting wagers as a person who makes it a practice to accept wagers with respect to which he assumes the risk of profit or loss depending upon the outcome of the event or the contest with respect to which the wager is accepted analysis for only receives and maintains information regarding a wager that a bettor sends to for pursuant to dom’s directions for stores this information for dom who can readily access the information to accept reject or modify a bettor’s wagering information for’s compensation is limited to the fixed account maintenance fees for charges dom these fees do not vary with the outcomes of sporting events with respect to which for receives bettors’ information therefore for’s participation in this arrangement is limited to data maintenance although dom directs its bettors to provide for with their wagering information dom alone retains the ability to accept reject or modify wagers by accessing bettors’ account information maintained by for dom not for assumes the risk of profit or loss depending upon the outcomes of sporting events with respect to which dom accepts wagers the acceptance of wagers for which dom assumes the risk of profit or postn-139955-12 loss depending upon the outcome of the event with respect to which the wagers are accepted identifies dom as being in the business of accepting wagers see sec_44 b the fact that dom arranges to have its bettors send their wagering information to for does not cause the wagers to be accepted by for because for only receives and maintains wagering information for dom therefore dom is accepting wagers in the united_states conclusion dom is liable for the sec_4401 tax because dom is in the business of accepting wagers and dom accepted the wagers in the united_states please call celia gabrysh at if you have any further questions
